Citation Nr: 0924259	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-27 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether the character of the appellant's discharge from 
active military service is a bar to the receipt of Department 
of Veterans Affairs benefits.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The appellant served in the United States Army from October 
26, 1979 to October 20, 1980.  The appellant was a member of 
the Oklahoma Army National Guard (ARNG) from June 1977 to 
October 1979; according to Department of Defense data, he was 
discharged from the ARNG for failure to satisfactorily 
participate in required unit training, and received a general 
(under honorable conditions) discharge.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 Administrative Decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In July 2008, the Board remanded this case.  


FINDINGS OF FACT

1.  The appellant was discharged from active duty under other 
than honorable conditions.

2.  The appellant lost 315 days of service due to a period of 
absence without leave (AWOL); this AWOL offense was not minor 
and was willful and persistent; additionally, it has not been 
established that he was insane at the time of the commission 
of this offense.


CONCLUSION OF LAW

The appellant's other than honorable discharge due to a 
period of AWOL of 315 days is dishonorable for VA purposes 
and is therefore a bar to VA compensation benefits.  38 
U.S.C.A. §§ 101(2), 5303 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.12 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A VCAA letter was sent in October 2008 which fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
claimant.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  In any event, the Board finds that any deficiency 
in the notice to the claimant or the timing of these notices 
is harmless error.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)   See 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records 
and personnel records as well as records from the Department 
of Defense (DOD) have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Character of Discharge

The appellant's DD Form 214 shows that the character of the 
appellant's service from October 1979 to October 1980 was 
"Under Other Than Honorable Conditions."  The separation 
authority was Chapter 10, Army Regulation 635-200.  The 
separation code was JFS.  The narrative reason for separation 
was "Administrative discharge conduct triable by Court-
Martial."

The appellant appeals an RO administrative decision which 
determined the character of his discharge serves as a bar for 
the award of VA benefits.  In order to qualify for VA 
benefits, a claimant must demonstrate that he has the status 
of a "veteran."  Cropper v. Brown, 6 Vet. App. 450, 452 
(1994) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) 
and 38 U.S.C.A. § 1110).  A person seeking to establish 
veteran status must do so by a preponderance of the evidence, 
and the benefit-of-the-doubt doctrine,  38 U.S.C.A. § 
5107(b), is not applicable to that determination of status.  
See Aguilar, supra.  

"Veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions "other than dishonorable."  38 
U.S.C.A. § 101(2).  Pension, compensation, and dependency and 
indemnity compensation (DIC) are not payable unless the 
period of service based on which the claim was made was 
terminated by discharge or release under conditions other 
than dishonorable.  38 C.F.R. § 3.12(a).  When a serviceman 
receives an other than honorable discharge, VA must decide 
whether the character of such discharge is honorable or 
dishonorable (and not qualifying for VA benefits).  
Applicable law and regulation itemize conditions under which 
an other than honorable discharge would be considered 
dishonorable, among them are acceptance of an undesirable 
discharge to escape trial by general court martial, and 
willful and persistent misconduct.  38 U.S.C.A. §§ 101(2), 
5303; 38 C.F.R. § 3.12(d).

The Board notes that the RO cited to the provisions of 38 
C.F.R. § 3.12(c)(6) which provide that a discharge from 
service under other than honorable conditions as a result of 
unauthorized absence for a continuous period of at least 180 
days is a statutory bar to VA benefits in the absence of 
compelling circumstances.  However, this provision applies to 
service prior to October 8, 1977.  The service in question in 
this case post-dates that date.  Further, that section only 
applies to Vietnam era veterans who had deserted (as 
indicated by an AWOL status of 180 days or more) and, 
therefore, had received other than honorable discharges or 
worse, but who subsequently had their original discharges 
upgraded under the amnesty programs listed under 38 C.F.R. § 
3.12(h). 38 C.F.R. § 3.12(c)(4); see Winter v. Principi, 4 
Vet. App. 29, 31 (1993).  There is no record of the 
appellant's discharge status being upgraded under one of 
these programs.  As noted below, his discharge has not been 
ungraded.  Therefore, 38 C.F.R. § 3.12(c)(6) has no 
application to the issue at hand.  Id.

However, in Winter, the Court held that the Board's finding 
of willful and persistent misconduct based on an AWOL status 
for a duration of approximately 20 percent of service time 
was not clearly erroneous.  The Court noted that the Board 
correctly determined that the Uniform Code of Military 
Justice viewed AWOL in excess of 30 days as a severe offense, 
punishable by confinement for up to one year and the issuance 
of either a bad conduct or dishonorable discharge.  Id.; 
Manual for Courts- Martial (1984), part IV, para. 10(e)(2)(b) 
and (c).  

A discharge or release is considered to have been issued 
under dishonorable conditions where the discharge was given 
under other than honorable conditions if it is determined 
that it was issued because of willful and persistent 
misconduct.  A discharge because of a minor offense will not 
be considered willful and persistent misconduct if service 
was otherwise honest, faithful and meritorious.  38 C.F.R. 
§ 3.12(d)(4).  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  An insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior, or who interferes with 
the piece of society, or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs, as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(a).  
In Cropper, the Court held that 38 U.S.C. 5303(b) requires 
"that the insanity must be such that it legally excuses the 
acts of misconduct" and that there must be a causal 
connection between the insanity and the misconduct" in order 
to demonstrate that a claimant's other than honorable 
discharge should not act as a bar to the grant of veterans' 
benefits.  Cropper, 6 Vet. App. at 453-54.

In this case, the RO determined that the appellant was AWOL 
from October 26, 1979 to September 5, 1980, a total of 315 
days.  The RO determined that the appellant was essentially 
not insane during that time.  The appellant appealed.  In his 
VA Form 9, received in August 2006, the appellant indicated 
that he had applied for an upgrade of his discharge.  The 
Board then remanded this case in order to determine from DOD 
if appellant's discharge had been upgraded.  

In response, DOD replied and sent the pertinent 
documentation.  In a September 2006 decision, the appellant's 
request for an upgrade in his discharge was denied.  The Army 
Board for Correction of Military Records denied his 
application.  The details of the basis for the appellant's 
discharge were reviewed.  First, it was determined that 
although the appellant contended that he was told that after 
10 years his discharge would be upgraded, there is no policy 
or regulation within the Army that allowed automatic 
upgrading of discharges.  Second, it was determined that the 
appellant's administrative separation was accomplished in 
accordance with applicable regulations with no indication of 
procedural errors that would tend to jeopardize his rights.  
Third, it was determined that in the absence of evidence of 
the contrary, all requirements of law and regulations were 
met and the rights of the appellant were fully protected 
throughout the separation process.  Fourth, it was determined 
that the appellant's records showed that he was ordered to 
active duty and that he failed to report to his post and 
remained absent for almost one year.  Based on this fact, the 
appellant's service clearly did not meet the standards of 
acceptable conduct and performance of duty for Army personnel 
which are required for the issuance of a general or honorable 
discharge.  Fifth, it was determined that the time period for 
request for correction of any error or injustice expired 
three years after the appellant was separated from service 
and that the appellant did not file within the three year 
statue of limitations nor had he provided a compelling 
explanation or evidence to show that it would be in the 
interest of justice to excuse failure to timely file.  

Thus, in sum, as noted above, the appellant was AWOL for the 
majority of his service.  He was AWOL for approximately 315 
days of his service time and he only otherwise served 2 
months and 27 days of creditable active service.  The 
appellant's extended period of being AWOL constitutes willful 
and persistent misconduct.  In Cropper, the Court found that 
unauthorized absence is the type of offense that would 
interfere with and preclude the performance of a veteran's 
military duties and thus, could not constitute a minor 
offense.  In this case, the appellant's absence of over 10 
months is beyond a minor offense, as it clearly interfered 
with his military duties.  In fact, as noted above, in 
Winter, the Court affirmed a Board decision which found that 
32 days unauthorized absence out of 176 days total service 
was severe misconduct, and, by analogy, persistent 
misconduct.  The Court in Stringham v. Brown, 8 Vet. App. 
445, 448 (1995), further determined that "offenses that 
would interfere with [the] appellant's military duties, 
indeed preclude their performance...could not constitute a 
minor offense."  As such, the Board finds that the 
appellant's conduct, i.e., being AWOL for an extended period, 
was willful and persistent misconduct.

The appellant has essentially contended that he was insane 
when he was AWOL, but he has not submitted supporting 
competent evidence.  He is not competent to make such a 
complex medical assessment.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).  Rather, the service records reflect 
that in September 1980, the appellant was afforded a mental 
status examination.  He was psychiatrically cleared for any 
administrative action deemed appropriate by his commander.  
The appellant signed a form indicated that he did not 
otherwise desire a separation medical examination.  The 
service records, moreover, do not suggest nor diagnose 
insanity.  In Stringham, in the Court held that a serviceman 
applying for an insanity exception has the burden of 
presenting competent evidence of insanity at the time of 
commission of the offense leading to discharge.  The 
inservice psychiatric examination which cleared the appellant 
rebuts the allegation of insanity.  See Rogers v. Derwinski, 
2 Vet. App. 419, 421-22 (1992); Winter, supra.

Thus, there is no probative evidence that the appellant was 
insane at the time he committed the extended AWOL offense.  
See 38 C.F.R. § 3.12(b).

For these reasons, the Board concludes the appellant's period 
of active duty ended with an other than honorable discharge 
due to willful and persistent misconduct, and such period of 
service is dishonorable for VA purposes and is a bar to VA 
compensation benefits.



ORDER

The character of the appellant's discharge from active 
military service is a bar to the receipt of VA benefits and 
the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


